Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/19 and 11/11/19 have been considered by the Examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 5-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. Patent Publication 2019/0042867).



Regarding claim 1: 
Chen discloses a security system comprising: a sensor interface bridge connecting a gateway to an input/output (I/O) card (paragraph 0145; see also paragraphs 0091, 0094, & 0106 for connections to gateways); a Field Programmable Gate Array (FPGA) (e.g. paragraphs 0196-0198, 0583, and 0725-0726), to: scan data to detect an anomaly in the data while the data is in the sensor interface bridge (paragraphs 0555-0556 & 0562-0566), wherein a learning neural network accelerator Application-Specific Integrated Circuit (ASIC) is integrated with the FPGA (Ibid, see also paragraphs 0536 & 0601); and send the data without an anomaly to the gateway (paragraphs 0560-0563).

Regarding claim 5:	Chen further discloses wherein a sensor is integrated with the FPGA (paragraphs 0076-0080). 

Regarding claim 6:	Chen further discloses wherein the FPGA is to connect the gateway to a plurality of sensors (Ibid). 

Regarding claim 7:	Chen further discloses wherein the FPGA is connected to a plurality of I/O cards (Ibid). 


Regarding claim 9:	Chen further discloses comprising a plurality of FPGA, wherein the FPGA communicates with a second FPGA to access the learning neural network accelerator ASIC of the second FPGA (paragraphs 0725-0726). 

Regarding claim 10:	Chen further discloses wherein the gateway is an intelligent gateway (paragraphs 0076-0079). 

Regarding claim 11:	Chen further discloses wherein the gateway is a programmable logic controller (PLC) (paragraph 0726). 

Allowable Subject Matter
Claims 12-20 are allowable over the prior art.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 12 & 16, and dependent claim 2, recite inter alia “sending the data with detected anomalies to a higher Internet of Things (IoT) tier device for a secondary anomaly scan”.  The previously cited Chen reference, which corresponds to the nearest prior art, appears to teach away from this step by disclosing wherein data that has been identified as anomalous should generally be discarded or otherwise processed to correct the anomaly (e.g. paragraph 0577).  Dependent claims 3, 4, 13-15, & 17-20 follow from allowable claims 2, 12, & 16 and are of consequence allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publications 2019/0171187 (Cella), 2018/0284735 (Cella), 2018/0253569 (Swierk), 2018/0232031 (Swierk), & 2010/0162399 (Sheleheda).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                             12/4/2021